DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19, 27 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, line 2 recites “wherein there is a single cooler” and it is unclear this is meant to further limit the cooler in claim 15 or is an additional cooler.  For the purpose of the application of prior art this limitation has been interpreted as further 
Regarding claim 27, lines 4-7 recite “such as to form a system (10) which is designed to carry out non-invasive treatment for…as claimed in claim 15”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 27, line 17-18 recites “wherein the transporter comprises header tanks arranged…” and it is unclear if this is further limiting or in addition to the at least one header tank recited in lines 8-9.  For the purpose of the application of prior art this limitation has been interpreted as further limiting the at least one header tank recited in lines 8-9.  It is suggested that this limitation be amended to “wherein the at least one header tank is arranged”.  
Claim 28 recites the limitation "the metal cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the application of prior art, this limitation has been interpreted as “the cavity” to provide proper antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 15-19, 21-24, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0277302 A1 to Weber et al. (Weber).
Regarding claim 15, Weber teaches a non-invasive fat reducing system (100, Figs. 1-3) which is designed to carry out non-invasive treatment for reducing fats by means of cold application (see for example [0029, 0074-0075]), the system comprising a central unit (110, Fig. 1) comprising a controller (130, Fig. 1/3), a cooler (132, Figs. 1/3), the cooler being designed to cool a fluid to a cooling temperature lower than 0oC ([0089]), the controller controlling the cooler ([0067]), at least one applicator (410, Figs. 1-3) which is designed to carry out localized non-invasive treatment of the fats by application of cold, the applicator comprising a cavity (499, Fig. 2) defined by a wall (493, Fig. 2), said cavity being designed to receive a localized wad or mass of fat of a patient ([0082] and Fig. 2), a suction duct (501, Fig. 2) which opens into the cavity (Fig. 2) and is designed to suck the wad up into said cavity ([0082] and Fig. 2), a transporter (combination of 412a, 160 and 168, Fig. 2) which is designed to convey the fluid from the central unit to the interior of the applicator ([0067]), wherein the wall is designed to be cooled indirectly by the cooler and in that the cooler is arranged at a distance from the applicator (Fig. 1).
Regarding claims 16-18, the claims are not afforded patentable weight as claim 15 only requires “a cooler….designed to cool a fluid” and “a transporter….designed to convey the fluid”, but never positively recites a fluid as part of the system.  The fluid is only functionally claimed, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
Regarding claim 19, Weber teaches the system of claim 15 as well as wherein the cooler is a single cooler (132, Fig. 1/3) which is arranged at a distance from the applicator (Fig. 1) such as to cool the fluid outside the applicator (Fig. 1/3) and wherein the transporter comprises a portion (160) which is accommodated in the applicator (Fig. 2), the transporter being designed to convey the fluid into the applicator, such that the fluid passes through the applicator at an application temperature higher than the cooling temperature and lower than 2oC ([0084]).
Regarding claim 21, Weber teaches the system of claim 15 as well as wherein the cooler is arranged inside the central unit (Fig. 1/3).
Regarding claim 22, Weber teaches the system of claim 15 as well as electrical and electronic elements (164, Fig. 1/3) which are designed to control parameters of the system ([0103]) and wherein the electrical and electronic elements are arranged at a distance from the applicator (Fig. 1/3).
Regarding claim 23, Weber teaches the system of claim 12 as well as wherein the transporter comprises one or a plurality of header tanks (168), and wherein the one or a plurality of header tanks is/are configured to cool the wall of the cavity of the applicator directly (Fig. 2).
Regarding claim 24, Weber teaches the system of claim 15 as well as wherein he transporter is partly integrated in the wall of the cavity (Fig. 2).

Regarding claim 28, Weber teaches a method for non-invasive treatment for reducing fats by means of cold application by a system (100, Fig. 1) as claimed in claim 15 (see above rejection of claim 15), comprising the steps of such of a wad of fat inside the cavity of the applicator ([0082]), cooling of a fluid inside the central unit ([0088-0089]), transport of the fluid from the central unit to the applicator ([0086-0087]), direct absorption of the heat between a header tank (168, Fig. 2) and the wall (493, Fig. 2) of the cavity (499, Fig. 2) such as to reduce the fats by means of cold application ([0081-0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber.
Regarding claim 20, Weber teaches the system of claim 15 as well as wherein the cooler comprises one or a plurality of localized cooling elements (360, Fig. 3) at a distance from the applicator (Fig. 1/3), but fails to specifically disclose a distance of at least 50cm from the applicator.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the localized cooling element(s) as an obvious matter of engineering design choice so as to facilitate placement as desired based on the relative location of the cooler and the patient. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of US 2005/0251120 A1 to Anderson et al. (Anderson).
Regarding claim 25, Weber teaches the system of claim 15 as well as wherein the cooler comprises a reservoir (450, Fig. 3) comprising a coolant fluid ([0088]).  However, Weber is silent with respect to the coolant fluid being chosen from the list consisting of a solution composed of a mixture of water and propylene glycol, a solution composed of a mixture of alcohol and water.  Anderson teaches an analogous device to that of Weber including that suitable circulating liquid cooling agents can comprise saline, glycerol, alcohol or water/alcohol mixtures and that the appropriate temperature of the cooling agent can vary according to thermal conductivity, heat capacity and/or flow rate of the cooling agent and can be readily determined by one skilled in the art.  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a cooling .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of WO2015/075451 A1 to Jung (machine translation of Jung).
Regarding claim 27, Weber teaches an applicator (410, Figs. 1-3) which is designed to carry out a non-invasive treatment for reducing fats by means of cold application (see for example [0029, 0074-0075]) and is adapted especially to be associated with a central unit (110, Fig. 1), a cooler (132, Figs. 1/3) and a transporter (combination of 412a, 160 and 168, Fig. 2), such as to form a system (100, figs. 1-3) which is designed to carry out a non-invasive treatment for reducing fats by means of cold application as claimed in claim 15 (see above rejection of claim 15), said applicator comprising a portion of the transporter (160 and 168, Fig. 2) comprising at least one header tank (168) for the transport of fluid ([0081]), in particular a subzero fluid ([0084]), a hollow element (Fig. 2) comprising a wall (493, Fig. 2) forming a cavity (499, Fig. 3), said cavity being designed to receive a localized wad or mass of fat of the patient (Fig. 2 and [0082]), a portion of a suction duct (501, Fig. 2) opening into the cavity (Fig. 2) and arranged such as to such the wad up into said cavity (Fig. 2 and [0082]), wherein the at least one header tank is arranged directly in thermal connection against the wall of the cavity which is designed to receive a localized wad or mass of fat of a patient (Fig. 2), the applicator being without Peltier-effect cells ([0081-0082]).  However, Weber does not teach that the hollow element is metal.  Jung teaches an analogous applicator to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794